Citation Nr: 1607448	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a January 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2009 denial of this claim, and remanded the case for further action.  The Board then remanded the case in September 2011 and September 2015 for further development pursuant to the Court's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a history of rheumatic heart disease, notwithstanding diagnoses of this disease in the late 1950's, and his currently diagnosed cardiovascular disorders, including aortic stenosis status post aortic valve replacement, heart murmur, atrial fibrillation, and atherosclerotic vascular disease with aortic atherosclerosis did not manifest during active military service or to a compensable degree within one year of service separation, and are not related to a sore throat that occurred during active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cardiovascular disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in August 2005 and March 2006 together provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied.

Under the duty to assist, VA must help the claimant obtain service treatment records and other pertinent records that have been sufficiently identified, and perform an examination or obtain a medical opinion when necessary to make a decision on the claim as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service department records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  Id.

When service department records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

VA has not been able to obtain the Veteran's service treatment records (STRs), which were likely destroyed in a fire that occurred at the National Personnel Records Center (NPRC) in July 1973.  In response to VA's August 2005 request for the Veteran's STRS via the Personnel Information Exchange System (PIES), the NPRC indicated that the Veteran's STRs could not be found or reconstructed, and were likely destroyed in the fire.  The Veteran was notified of this fact in a September 2005 letter.  He was also provided NA Form 13055, which is used by the National Archives and Records Administration (NARA) to obtain any available alternate sources of information regarding a claimed illness, injury, or treatment during service.  The Veteran submitted the completed form in October 2005, which reflects that he was treated for a "severe sore throat" between August 1955 and December 1955 at Ladd Air Force Base (Ladd Army Airfield) in Fairbanks, Alaska.  He also provided the specific unit he was assigned to at the time of this illness.  This information was submitted to the NPRC via PIES in November 2005, with a request to search medical and dental records as well as Surgeon General's Office (SGO) extracts of military hospital admission data.  VA also requested the NPRC to search for sick or morning reports if these other records could not be found.  The NPRC responded that it could not find the requested records after investigation, and noted that no sick reports were generated after February 1953.  In January 2015, VA submitted a similar request to the NPRC via PIES for the months of August 1955 and December 1955, which had been omitted in the November 2005 request.  The NPRC responded that "no remarks" were found. 

The Veteran was notified in a May 2006 letter of all efforts to obtain his STRs and was requested to submit any STRs in his possession.  He responded in a May 2006 letter that he had no service medical records.  In a May 2015 letter, the Veteran was again informed that VA had been unable to obtain his STRs, that all efforts to obtain them had been exhausted, and that based upon these exhaustive efforts, further attempts to obtain them would be unsuccessful.  The Veteran was also notified of VA's attempts to obtain morning reports from the NPRC.  He was requested to submit any STRs in his possession, and any other relevant evidence such as buddy statements, or to advise VA of possible locations of such evidence.  The Veteran did not respond.  The RO also issued a May 2006 memorandum for the record making a formal finding of unavailability of the Veteran's STRs based on the unsuccessful efforts to obtain them up to that point.  

Based on VA's inability to obtain the Veteran's STRs or alternative sources of information or evidence regarding the Veteran's claimed in-service illness, and the exhaustive efforts that were made toward that end, the Board finds that further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).  To the extent the Veteran asserts that he was treated for a severe sore throat during service, the Board accepts this testimony as credible for the purpose of this decision. 

VA has satisfied its heightened duty to assist.  Apart from the exhaustive efforts to obtain the Veteran's STRs, as detailed above, private treatment records identified by the Veteran have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA medical opinions were provided by a cardiologist in January 2015 and November 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also obtained a Veterans Health Administration (VHA) medical expert opinion from a VA cardiologist in February 2009.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2015); see also 38 C.F.R. §§ 3.159(c)(4); 3.326(a).  Copies of the medical opinion were provided to the Veteran and his representative in April 2009, and they were offered the opportunity to present additional evidence or argument in response pursuant to 38 C.F.R. § 20.903 (2015) and Thurber v. Brown, 5 Vet. App. 119 (1993).  

The VA medical opinions, including the February 2009 VHA expert opinion, together are adequate to make a fully informed decision on the claim.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The medical opinions are based upon review of the claims file and medical history dating back to 1957, as documented in the treatment records, and provide thorough explanations in support of the conclusions reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the VA medical opinions are adequate for the purposes of this decision.  

The Board notes that in the January 2011 memorandum decision, the Court found that the February 2009 VHA opinion was not sufficient, as it "implicitly rejected" a September 1957 treatment record diagnosing rheumatic heart disease based on the absence of mitral valve disease, when the diagnosis in the September 1957 treatment record made no finding regarding mitral valve disease.  The Court also found that the VHA opinion did not explain the basis for the conclusion that there were no "confirmatory symptoms of rheumatic fever" in service when the Veteran's STRs have been destroyed.  Finally, the Court found that it was unclear whether the February 2009 VA cardiologist reviewed the entire claims file or just parts of it, and in particular whether he had reviewed the post-service diagnoses of rheumatic heart disease.  

The Board finds that the January 2015 and November 2015 VA medical opinions adequately address the deficiencies in the February 2009 VHA opinion noted by the Court. 

In sum, the Board finds that VA's heightened duty to assist is satisfied.  See Cromer, 19 Vet. App. at 217-18.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in September 2011 and September 2015 for further development.  All of the Board's directed development actions have been accomplished.  In this regard, the Board notes that in its September 2011 remand instructions, it directed the agency of original jurisdiction (AOJ) to submit search requests to the NPRC for morning reports and other records from "from August 19, 1954, through August 2, 1956."  The AOJ only submitted such requests for August 1955 and December 1955 on remand.  Nevertheless, further requests are not warranted and no prejudice exists, as the Board finds that its directive was in error to the extent it included time frames other than August 1, 1955 through August 31, 1955, and December 1, 1955 through December 31, 1955.  Specifically, in the August 2005 NA Form 13055 mentioned above, the Veteran stated that he was treated for a severe sore throat from August 1955 to December 1955.  He has never indicated another time frame.  In its January 2011 memorandum decision, the Court found that VA erroneously omitted August 1, 1955 through August 31, 1955, and December 1, 1955 through December 31, 1955 in its search requests to the NPRC for morning reports or other records pertaining to a sore throat.  It did not find that VA erred in not conducting such searches for time periods prior to August 1955 or after December 1955.  In the body of the September 2011 remand, the Board discussed the need to search for sick or morning reports or other relevant records for the months of August 1955 and December 1955 in accordance with the Court's memorandum decision.  This action was accomplished by the AOJ in January 2015, as discussed above.  The Board did not mention any other time frame in its discussion, and the Veteran has not identified any.  Thus it is not clear why the entire period of the Veteran's service was included in the actual remand directive. 

Accordingly, although the Board instructed a search for morning reports and other records from August 19, 1954 through August 2, 1956 in its remand directives, the Board's actual reasons for remand as discussed in the body of the remand, the Court's discussion in its January 2011 decision, and the Veteran's own statements clearly show that only the period from August 1, 1955 through December 31, 1955 is at issue.  Therefore, a search for such records for the Veteran's entire period of service is unnecessary and would create administrative burdens serving no purpose other than "unquestioning, blind adherence" to a technicality having no bearing on the substance of the case and no value for the Veteran, and indeed would be detrimental insofar as it merely delays a decision on the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. at 430.  Accordingly, the Board finds substantial compliance with its remand directives to search for records from August 1, 1955 through August 31, 1955, and from December 1, 1955 through December 31, 1955.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Any failure to search for records during time frames other than those identified by the Veteran or the Court was harmless.  See Stegall, 11 Vet. App. at 271 (holding that the rule of prejudicial error applies to compliance with the Board's remand directives).

The AOJ otherwise complied with the Boards directives, including its directive to obtain a VA medical opinion responsive to its instructions, which was provided in November 2015. 

Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Veteran claims entitlement to service connection for a cardiovascular disability.  Specifically, he contends that a severe sore throat during service was a manifestation of rheumatic fever, and that diagnoses of rheumatic heart disease in 1957 and 1958 were related to his in-service sore throat and his current heart disorders.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including cardiovascular-renal disease.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  See id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

As discussed above, the Veteran's STRs were likely destroyed in a fire that occurred at the NPRC in July 1973 and are unavailable for review.  The Veteran does not state that he was diagnosed with rheumatic fever during service, or that any heart condition or symptoms manifested at the time.  Rather, he stated that he had a severe sore throat which he believes was a manifestation of rheumatic fever leading to rheumatic heart disease. 

About a year after the Veteran separated from service, a physical examination for placement by a potential employer was conducted in August 1957.  The examination report reflects that a systolic murmur was detected at the base of the heart.  The Veteran was diagnosed with a cardiac murmur and referred to an internist, according to this report.  

A September 1957 private treatment record reflects that the Veteran was referred by the potential employer to a private physician for an "evaluation of possible heart disease."  The treating physician noted that the Veteran had been discharged from the Army one year earlier, and that "no mention had been made of any heart murmur."  The physician also noted that the Veteran had no history of rheumatic fever, nose bleeds, or chorea.  Further, the physician stated that the Veteran did not note dyspnea, chronic cough, chest pain, or ankle swelling, and had no past history of serious illnesses or operations.  On examination, a harsh systolic murmur was detected at the base of the heart, best heard at the aortic area.  There was a thrill at felt at the apex, and the mitral first sound was prominent.  A fluoroscopic examination at the time also showed slight accentuation of the heart pulsations with no heart enlargement, and an electro-cardiogram showed an incomplete right bundle branch block.  The physician's "impression" was that the Veteran had "rheumatic heart disease with a mild degree of aortic stenosis." 

An October 1958 employment physical examination report reflects a diagnosis of rheumatic heart disease, with findings of a loud systolic murmur and thrill at the base of the heart and prominent atrial beat.  It is not apparent whether this diagnosis represents an independent clinical assessment based on the systolic murmur or otherwise, or whether it is simply carried forward from the above September 1957 treatment record. 

An August 1959 employer physical examination report similarly reflects a diagnosis of rheumatic heart disease with no significant change, and findings of a loud systolic murmur at the aortic area with thrill.  Again, it is not apparent whether the diagnosis represents an independent assessment or is carried forward from the previous diagnoses. 

There is then a long gap in the medical records in the file until the 1980's, which is in keeping with the Veteran's report (discussed below) that he was not treated for heart symptoms until 1980.  Private treatment records reflect that in October 1984, the Veteran was admitted to the hospital with attacks of a sudden onset of extremely rapid heart beating associated with weakness, chest pressure, and diaphoresis.   An October 1984 report of cardiac catheterization conducted during the hospitalization includes a history of the Veteran having been in good general health until about four years prior, when he collapsed but did not lose consciousness.  By his reported history, he was found by computerized tomography (CT) scan and angiogram at a local hospital at that time (i.e., about 1980) to have had a right cerebellar infarct, and it was felt most likely that he had an embolus arising from his heart.  From that time forward he had experienced symptoms such as blurred vision of the left eye, episodes of rapid heart beat associated with shortness of breath and pressure, and a heaviness in his chest.  A report of a November 1984 chest X-ray indicates that the heart was at the upper limits of normal size, and that the aorta was tortuous and calcified.  The diagnosis was aortic atherosclerosis, with no change since a chest X-ray study in October 1984.  The November 1984 hospital discharge diagnoses were aortic stenosis, paroxysmal supraventricular tachycardia with insufficiency, retroperitoneal hematoma secondary to left iliac artery puncture, and status post cerebrovascular accident with subsequent mild right hemiparesis and mild aphasia. 

A December 1987 private treatment record reflects that the Veteran was seen for a consultation by a W. Knight, MD.  The Veteran reported that he was first told he had a heart murmur at the age of 25, and that when he entered active service, no remark was made about the presence of a murmur.  He stated that during service he had one episode of "very bad tonsillitis" lasting for several weeks.  However, there was no skin rash, no subsequent arthralgias, or joint swelling.  The Veteran was not short of breath.  There was no pain suggestive of pericarditis and no symptoms suggestive of chorea.  The Veteran was reportedly asymptomatic until 1980, when he sustained a cerebral infarction manifested by weakness of the right upper extremity and difficulty with coordination and performance of fine motion.  After physical examination and a review of chest X-ray studies, Dr. Knight's assessment was severe aortic stenosis and mild aortic regurgitation.

The Veteran underwent aortic valve replacement surgery in January 1988 at a private facility.  The operative report states that during surgery the aortic valve was found to be extremely calcified and that there was a bicuspid valve.  A surgical pathology report reflects that final diagnoses based on examination of the removed aortic valve were calcification and fibrosis.  

The Veteran's August 2005 formal application for service connection states that he was diagnosed with a heart murmur while in service in 1956.

In a September 2005 statement, the Veteran wrote that during service he had a severe sore throat which at the time was "regarded . . . as an old fashioned sore throat."  He further wrote that in 1980 he had a stroke and was told that the stroke was caused by a blood clot that had been "thrown off" from his aortic valve.  According to this statement, the Veteran was told that he had "rheumatic fever at some point of [my] life [sic]", which "damages the aortic valve."  He wrote that he was asked by the treating physician whether he ever had a very bad sore throat.  

In an October 2005 statement, the Veteran wrote that he was told by Dr. Knight (the physician who performed the December 1987 consultation examination) that many servicemen had sore throats and rheumatic fever during the time span that the Veteran served in, and that sore throats caused rheumatic fever, which in turn damaged his aortic valve.  

The Veteran's lay statements in support of this claim lack probative value.  The assertion in the August 2005 formal application for service connection that he was diagnosed with a heart murmur during active service is patently inconsistent with the September 1957 private treatment record, in which the Veteran denied having a heart murmur during service, and with the December 1987 private treatment record, reflecting the Veteran's report that he was not diagnosed with a heart murmur until the age of 25, which is well after his period of service.  The contemporaneous treatment records are more reliable and have more probative value than the Veteran's more recent lay statement submitted in support of this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The fact that the Veteran's statement in support of this claim directly conflicts with the earlier treatment records showing that he denied experiencing or being diagnosed with a heart murmur during service, and necessarily reflects his bias in supporting a claim for benefits, leads to a finding that it is not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"). 

The Veteran's statements asserting that he was told by Dr. Knight and the physician who treated him in 1980 that he had a history of rheumatic fever, and that sore throats can cause rheumatic fever which in turn caused aortic valve damage, also lack probative value.  These assertions do not constitute reliable medical evidence, as the Veteran may have misremembered or misunderstood what he was told, or may otherwise be misrepresenting what he was told.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  The absence of diagnoses of rheumatic heart disease in the treatment records dating from 1984 forward, and the Veteran's bias in supporting the present claim for benefits are significant factors in this regard.  

Moreover, in the December 1987 consultation record, Dr. Knight noted the Veteran's reported history of "very bad tonsillitis" during service, but made no reference to rheumatic fever, rheumatic heart disease, or to the sore throat as having a relationship to the Veteran's diagnosed heart condition.  Indeed, Dr. Knight also noted that with regard to the history of tonsillitis that there was no skin rash, no subsequent arthralgias, or joint swelling, shortness of breath, pain suggestive of pericarditis, or symptoms suggestive of chorea.  Although Dr. Knight did not further comment on what the absence of these symptoms at the time meant, there is no indication in this record that Dr. Knight found a possible etiological relationship between the in-service sore throat and the Veteran's aortic valve damage or any other heart conditions.  

Finally, even if treating physicians told the Veteran that there was a possibility that his sore throat during service was a manifestation of rheumatic fever or otherwise related to the development of his heart murmur and diagnosed heart conditions, as he asserts, in order for the benefit-of-the-doubt rule to apply, there must be positive evidence placing these theories "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was speculative and thus not sufficient by itself to support the claim) (emphasis in original).  Thus, the speculative nature of these assertions likewise detracts from their probative value.  As discussed below, the VA medical opinions explain why it is unlikely that the Veteran's in-service sore throat was a manifestation of rheumatic fever. 

Thus, the Veteran's statements asserting that he was told by treating physicians during the 1980's that he had a history of rheumatic fever, or that a history of a severe sore throat was suggestive of rheumatic fever, have little probative value as support for service incurrence.  See Madden, 125 F.3d at 1481. 

The VA medical opinions obtained in this case have much more probative value and carry more weight than the Veteran's statements.  

In the February 2009 VHA expert opinion, the cardiologist opined based on a review of the Veteran's medical history that the Veteran had a congenital bicuspid aortic valve which had slowly progressed to severe aortic stenosis and required surgical intervention.  The cardiologist found that the bicuspid valve was first appreciated at a cardiac catheterization, and later confirmed during cardiac surgery.  He opined that there was no evidence that the bicuspid aortic valve disease process was aggravated during the Veteran's time in the service.  He further found that the Veteran's atrial fibrillation appeared to be a complication of the bicuspid valve stenosis.  He noted that the atherosclerotic vascular disease with aortic atherosclerosis was not related to the valvular abnormality.  

The cardiologist further opined that the diagnosis of rheumatic heart disease as the etiology of the aortic stenosis was "much less evident."  In this regard, the cardiologist explained that there was no evidence of any concomitant mitral stenosis and that the mitral regurgitation which occurred later appeared to be secondary to left ventricular enlargement and dysfunction.  He opined that it would be quite uncommon to have isolated rheumatic aortic stenosis without concomitant mitral valve disease.  He further noted that during the Veteran's two-week episode of a sore throat while on active duty, the Veteran had no other confirmatory symptoms of rheumatic fever.  The cardiologist also observed that this was one year prior to the documented heart murmur detection during a pre-employment physical examination.

In the January 2015 VA opinion, a VA cardiologist stated that the electronic medical record and claims file of the Veteran were "extensively reviewed."  The cardiologist concluded that based on this review, it was "highly unlikely that aortic stenosis, a heart murmur, atrial fibrillation, aortic atherosclerosis, or atherosclerotic vascular disease had their onset [during] service or within one year of the [Veteran's] separation from service in August 1956."  The cardiologist stated that it was never clearly established that the Veteran ever had rheumatic fever or rheumatic heart disease.  The cardiologist explained that at aortic valve replacement in January 1988, the aortic valve was found to be bicuspid, which was a congenital abnormality.  The cardiologist opined that it was highly likely that the cardiac murmur reported in August 1957 and aortic stenosis identified on examination in September 1957 were not clinically associated with current atherosclerotic vascular disease and aortic atherosclerosis.  In this regard, the cardiologist noted that the October 1984 private treatment record showed diagnoses of severe calcific aortic stenosis with a bicuspid aortic valve, an insignificant diastolic mitral valve gradient, and normal coronary arteries by cardiac catheterization.  The cardiologist further noted that the Veteran also experienced episodes of paroxysmal supraventricular tachycardia at that time.  The cardiologist observed that at aortic valve replacement in January 1988, the aortic valve was also noted to be extremely calcific and bicuspid.  The cardiologist stated that these findings are consistent with a congenital bicuspid aortic valve which pre-existed military service and gradually became heavily calcified and stenotic many years after separation from service.  The cardiologist concluded that the same findings are highly unlikely to be chronic residual findings of previously undiagnosed rheumatic fever, "which was diagnosed but not documented with objective evidence by an examining physician in September 1957."  The cardiologist explained that this conclusion was "further supported by later evaluations in 1984 and 1987 showing no structural abnormalities of the mitral valve, which the cardiologist stated is much more commonly affected by rheumatic fever than the aortic valve.  The cardiologist concluded that it was highly unlikely that the Veteran's congenital bicuspid aortic valve abnormality was aggravated beyond its natural progression in service. 

In the November 2015 addendum opinion, the VA cardiologist who authored the January 2015 opinion noted that the Veteran was found to have severe aortic stenosis by cardiac catheterization in 1987 and underwent replacement of a congenitally bicuspid aortic valve in 1988.  The cardiologist concluded that these findings "invalidate the September 1957 impression [of] rheumatic heart disease because the technology was not adequate to accurately diagnose rheumatic heart disease in 1957, and all of the examination findings noted in 1957 are readily explainable by a congenital bicuspid aortic valve and aortic stenosis."  The November 2015 opinion further notes that an employer record from October 1958 also diagnosed rheumatic heart disease based on a loud systolic murmur and a thrill at the base of the heart.  The November 2015 cardiologist concluded that these findings are "easily explained as a murmur of aortic stenosis due to a congenitally bicuspid aortic valve and the later findings at cardiac catheterization and aortic valve replacement in 1987 and 1988, respectively, which clearly invalidate the October 1958 diagnosis of rheumatic heart disease."  

The November 2015 opinion further concludes that the Veteran's sore throat during service was "more likely than not (>50%) to have been [sic] a viral infection and not rheumatic fever."  In support of this conclusion, the cardiologist explained that there was no throat culture evidence of a Streptococcal infection in the claims file to support a diagnosis of a streptococcal sore throat, "which is the etiologic agent of rheumatic fever."  Further, the cardiologist stated that later clinical findings regarding the heart also provided no support for a previous diagnosis of rheumatic fever. 

The VA medical opinions show that although the Veteran was initially diagnosed with rheumatic heart disease in the late 1950's, these diagnoses were not correct, and that later findings based on more in-depth examination, and using more advanced technology, including cardiac catheterization and direct physical observation of the aortic valve during aortic valve replacement surgery, showed that the Veteran did not have rheumatic heart disease.  The February 2009 VHA expert opinion and January 2015 and November 2015 VA medical opinions, authored by cardiologists, explain that the absence of mitral valve abnormalities indicated that the Veteran did not have a history of rheumatic heart disease.  Moreover, the November 2015 VA opinion explains that all the findings in the September 1957 private treatment record and October 1958 and August 1959 employer examination reports (i.e. a systolic murmur etc.) based upon which rheumatic heart disease was first diagnosed were "easily explained" as due to aortic stenosis from a congenitally bicuspid aortic valve, as shown in the later findings at cardiac catheterization and aortic valve replacement in 1987 and 1988, respectively.  Indeed, the Board notes that even in the September 1957 record, aortic stenosis was found.  The VA medical opinions are consistent with the findings in the private treatment records discussed above, which show that rheumatic heart disease was not diagnosed.  

The VA medical opinions concluding that the Veteran does not have a history of rheumatic heart disease outweigh the diagnoses of rheumatic heart disease in the 1950's, as the VA opinions are based on the Veteran's entire medical history spanning many more years since the 1950's, including the much more extensive examinations conducted in 1984 and 1987, including cardiac catheterization and surgical pathology examination.  The November 2015 VA opinion explains that these examinations were more thorough and accurate than the examinations upon which rheumatic heart disease was diagnosed in the 1950's, and invalidated the prior diagnoses of this disease.  As already noted, the VA medical opinions appear to be borne out by the private treatment records dating from the 1980's and forward, which do not diagnose rheumatic heart disease after extensive examination.  

To the extent it may be argued that the Veteran perhaps had rheumatic heart disease in the 1950's that later developed into or caused the other diagnoses, even if the rheumatic heart disease itself had resolved, the November 2015 opinion makes clear that the findings at the time of the September 1957 private treatment record were "easily explained" by the later diagnosed pathology in the 1980's, namely the aortic stenosis due to a congenital bicuspid aortic valve (and aortic stenosis was itself noted in the September 1957 record, as mentioned above).  Thus, the November 2015 opinion accounts for the initial diagnosis of rheumatic heart disease and the clinical findings at the time by explaining that it was simply an incorrect diagnosis in light of more extensive and more accurate examination in the 1980's.  

With regard to the Veteran's severe sore throat during service, the November 2015 VA cardiologist found that it was unlikely this was a manifestation of rheumatic fever due both to the absence of evidence of a Streptococcal infection, and the later clinical findings showing no indicia of rheumatic heart disease.  The February 2009 VHA opinion similarly found that the in-service sore throat alone was not indicative of rheumatic heart disease without other "confirmatory" findings.  These more definitive and well-explained findings outweigh mere speculation that the sore throat was a manifestation of rheumatic fever or caused rheumatic heart disease.  See 38 C.F.R. § 3.102; Beausoleil, 8 Vet. App. at 463; Obert, 5 Vet. App. at 33.  In any event, and in the alternative, as the preponderance of the evidence shows that the Veteran has not had rheumatic heart disease, the nature of the Veteran's in-service sore throat is immaterial, since the only apparent relationship it could have to the development of heart pathology is via rheumatic heart disease based on the evidence of record. 

The VA medical opinions carry more weight than the Veteran's assertions that his sore throat during service was a manifestation of rheumatic fever leading to the development of rheumatic heart disease or aortic valve pathology.  The VA opinions provide thorough explanations in support of the conclusions reached and represent the informed findings of objective medical professionals specializing in cardiology.  They thus possess more probative value than the Veteran's lay assertions, as the Veteran does not have a similar medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  Moreover, the Board has already explained in substantive terms why the Veteran's speculation that his sore throat during service was a manifestation of rheumatic fever, and his assertion that he was told by treating physicians that this might be the case, lacks probative value in its own right.  He has not proffered any other argument or explanation.  His statements are thus outweighed by the more definitive conclusions in the objective VA medical opinions, which are specific to the facts of this case and supported by thorough explanations.  

In light of the Board's finding that the Veteran has not had rheumatic heart disease, either during the pendency of this claim or previously, and that his current cardiovascular pathology is not related to rheumatic heart disease, the service incurrence and nexus elements are not satisfied.  See Holton, 557 F.3d at 1366.  Specifically, because a sore throat during service is not by itself indicative of a heart condition at the time, and is not an apparent cause of a heart condition apart from as a manifestation of rheumatic fever leading to rheumatic heart disease, which the Veteran does not have, it does not satisfy the service incurrence element.  By the same token, the nexus element is not satisfied, as there is no apparent possible relationship between the Veteran's diagnosed heart conditions and his in-service sore throat.  There is no credible evidence that a heart condition, including a murmur, manifested during service or to a compensable degree within one year of service separation.  The Veteran himself stated in the September 1957 and December 1987 treatment records that he was not aware of having a heart murmur or heart condition during service.

Accordingly, as the service connection elements are not satisfied, service connection on a direct basis is not established.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  Because a heart condition was not noted during service and did not manifest to a compensable degree within one year of service separation, service connection for the Veteran's cardiovascular disability as a chronic disease may not be established on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Fountain, 27 Vet. App. at 263-64; Walker, 708 F.3d at 1338-39.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cardiovascular disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a cardiovascular disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


